DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21 is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is being used to refer to a dependent claim as well as an independent claim.  Misnumbered claims 16-20 should been renumbered 17-21, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2005/0139931) in view of Ranta (US 2018/0069530).
	With respect to claim 1,
	Figure 1 of Arai discloses an analog switch system, comprising: 
a first PMOS transistor (11) coupled with a first diode (D1); 
a second PMOS transistor (14) coupled with a second diode (D4), the second PMOS transistor and the second diode coupled with the first PMOS transistor and the first diode (see Figure 1 – where 11 and 14 are both coupled to EB); 
a first NMOS transistor (12) coupled with a third diode (D2); and 
a second NMOS transistor (13) coupled with a fourth diode (D3), the second NMOS transistor and the fourth diode coupled with the first NMOS transistor and the third diode (see Figure 1 – where 12 and 13 are both coupled to E); 
wherein the first PMOS and second PMOS transistor are coupled with the first NMOS transistor and the second NMOS transistor (see Figure 1 for connections).
However, Arai is silent to wherein the system is configured to operate at a voltage up to a drain breakdown voltage of one of the first PMOS transistor, the second PMOS transistor, the first NMOS transistor, or the second NMOS transistor.  
Ranta teaches the use of applied voltages staying safely below breakdown voltages or safe operating voltages across various terminals of FET switches (Paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose such an operating voltage for the purpose of preventing circuit failure.
claim 2,
The combination of Arai and Ranta further teaches a first pin coupled to the first PMOS transistor and to the second NMOS transistor (see Figure 1 – where 11 and 13 are electrically coupled to node B).  
With respect to claim 3,
The combination of Arai and Ranta further teaches a second pin coupled to the second PMOS transistor and to the second NMOS transistor (see Figure 1 – where 14 and 13 are coupled to node A).  
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiedorow et al. (US 2016/0173079) in view of Ou et al. (US 10,097,178).
With respect to claim 8,
Figure 2 of Fiedorow discloses an analog switch system, comprising: 
a first PMOS transistor (61) and a second PMOS transistor (62); and 
a first NMOS transistor (51) and a second NMOS transistor (52); 
wherein the first PMOS transistor and second PMOS transistor are coupled in parallel with the first NMOS transistor and the second NMOS transistor (see Figure 2 for connections).  
However, Fiedorow is silent to first, second, third and fourth diodes and their respective connections.
Figure 1 of Ou discloses an analog switch that is configured by a pair of NMOS transistors (10A, 10B) each having a parasitic diode (11A, 11B) directed outside, respectively. Figure 2 further teaches an analog switch having a pair of PMOS 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include parasitic diodes as taught by Ou for the purpose of limiting isolation capabilities by preventing current flow through the transistors.
With respect to claim 9,
The combination of Fiedorow and Ou further teaches (in Figure 2 of Fiedorow) a first pin (BEi) coupled to the first PMOS transistor (61) and to the second NMOS transistor (52).  
With respect to claim 10,
The combination of Fiedorow and Ou further teaches (in Figure 2 of Fiedorow) wherein the second PMOS transistor (62) and the second diode is coupled in series with the first PMOS transistor (61) and the first diode.  
With respect to claim 11,
The combination of Fiedorow and Ou further teaches (in Figure 2 of Fiedorow) a second pin (BS) coupled to the second PMOS transistor (62) and to the second NMOS transistor (52).  
With respect to claim 12,
The combination of Fiedorow and Ou further teaches (in Figure 2 of Fiedorow) wherein the second NMOS transistor (52) and the fourth diode are coupled in series with the first NMOS transistor (51) and the third diode.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-8 and 10-13 of U.S. Patent No. 10,924,116. Although the claims at issue are not identical, they are not patentably distinct from each other.
	With respect to claim 8, claim 6 of ‘116 teaches an analog switch system, comprising: 
a first PMOS transistor and a second PMOS transistor coupled with a first diode and with a second diode, respectively, the first diode directed inside and the second diode directed inside (Column 7, lines 54-59); and 
a first NMOS transistor and a second NMOS transistor coupled with a third diode and with a fourth diode, respectively, the third diode directed outside and the fourth diode directed outside (Column7, lines 60-65); 
wherein the first PMOS transistor and second PMOS transistor are coupled in parallel with the first NMOS transistor and the second NMOS transistor (Column 8, lines 1-3).
claim 9, claim 7 of ‘116 teaches a first pin coupled to the first PMOS transistor and to the second NMOS transistor (Column 8, lines 4-6).
With respect to claim 10, claim 6 of ‘116 teaches wherein the second PMOS transistor and the second diode is coupled in series with the first PMOS transistor and the first diode (Column 7, lines 57-59).
With respect to claim 11, claim 8 of ‘116 teaches a second pin coupled to the second PMOS transistor and to the second NMOS transistor (Column 8, lines 7-9).
With respect to claim 12, claim 6 of ‘116 teaches wherein the second NMOS transistor and the fourth diode are coupled in series with the first NMOS transistor and the third diode. (Column 7, lines 63-65).
With respect to claim 13, claim 10 of ‘116 teaches a third NMOS transistor comprising a gate coupled with a digital control block and with a gate of the first NMOS transistor and a gate of the second NMOS transistor (Column 8, lines 13-16).
With respect to claim 14, claim 11 of ‘116 teaches a first current source coupled with a fifth diode coupled with a third NMOS transistor, the first current source coupled with a resistor coupled with a fourth NMOS transistor coupled with a sixth diode coupled to a gate control voltage input (Column 8, lines 18-22_.  
With respect to claim 15, claim 12 of ‘116 teaches a second current source coupled in parallel with a gate of the fourth NMOS transistor and coupled with the resistor (Column 8, lines 23-25).  
With respect to claim 16, claim 13 of ‘116 teaches wherein the gate of the fourth NMOS transistor is coupled between the first PMOS transistor, the second PMOS transistor, and the first diode and the second diode (Column 8, lines 26-29).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 [renumbered 17-21] appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JANY RICHARDSON/           Primary Examiner, Art Unit 2844